Exhibit 99.1 Engility Reports Second Quarter 2017 Results • Second quarter 2017 revenue of $495 million • GAAP diluted EPS of $0.20 and adjusted diluted EPS of $0.60 for the second quarter of 2017 • Cash flow from operations of $37 million • Second quarter 2017 book-to-bill ratio of 1.3x and trailing twelve-month book-to-bill ratio of 1.4x • Company reiterates fiscal year 2017 guidance CHANTILLY, VA – August 3, 2017, Engility Holdings, Inc. (NYSE: EGL) today announced financial results for the second quarter, which ended June 30, 2017.
